Citation Nr: 0335911	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lower 
back pain.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty April 1961 to February 
1963.

The issues on appeal arose from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) rating decisions in Houston, Texas.  The RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for lower 
back pain, and denied entitlement to service connection for 
sinusitis.

In June 2003 the veteran attended a video conference hearing 
at the RO in San Antonio, Texas before the undersigned 
Veterans Law Judge in Washington, D.C.  The hearing 
transcript is on file.  It appears that the VARO in Houston, 
Texas has retained jurisdiction of the appeal.  


FINDINGS OF FACT

1.  In September 1986 the RO denied entitlement to service 
connection for low back pain.

2.  The evidence submitted since the September 1986 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and does not by itself or in combination with the 
other existing evidence, raise a reasonable possibility of 
substantiating the claim; the competent and probative medical 
evidence showed that there was no etiologic nexus or link 
between the chronic low back disability diagnosed as 
lumbosacral strain and DDD of the low back dated many years 
postservice to the remote injury in active duty.  

3.  The competent and probative medical evidence establishes 
that the veteran does not have sinusitis which has been 
linked to active service on any basis.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1986 rating 
decision wherein the RO denied entitlement to service 
connection for low back pain is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a) 3.156(a), 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001), 20.1103 (2003). 

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(b)(d)(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background 

The veteran's service medical records are nonrevealing until 
August 1961 when he was seem for low back pain due to 
swimming.  He dove into a pool and hurt his back.  A physical 
examination revealed no spasms or decreased range of motion.  
The service medical records are silent for sinusitis.  A 
January 1963 physical examination for separation from service 
is silent for low back disability and sinusitis.  

The RO initially denied a claim of entitlement to service 
connection for a low back disability in September 1986.  The 
RO noted that the low back injury in service resolved without 
any chronic residual low back disability, however diagnosed.  
The veteran did not file an appeal.

In March 2002 the veteran filed a claim of entitlement to 
service connection for a low back disability.  Also he filed 
an original claim of entitlement to service connection for 
sinusitis.  

Evidence received in support of his claims included a private 
medical record dated in mid 1986 showing acute lumbosacral 
strain.  He denied having any previous low back injury.  
Submitted VA medical records dated in 2002 show a chronic 
back disability variously diagnosed as lumbosacral strain and 
DDD of the low back.  The veteran related his chronic back 
disabilities to a low back injury in service.  

An April 2003 VA orthopedic examination report shows the 
veteran's claims file was reviewed extensively by the 
examiner.  Following examination the reported diagnoses were 
DDD and chronic lumbosacral strain with spasm.  

The orthopedic examiner opined that based on the examination 
findings and extensive review of the claims file, he found no 
documentary, historical or objective physical, radiographic 
or special study suggesting or supporting a causal 
relationship between the injury sustained by the veteran in 
service and the current chronic low back disability.  He 
stated that the more likely etiologies for his current back 
conditions included long term occupation as a machinist, 
admitted postservice injuries (especially that in April 
1986), chronic obesity and chronic deconditioning.

An April 2003 VA sinus examination report shows the examiner 
found no evidence of a chronic sinusitis process.  

In June 2003 the veteran attended a video-conference hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is on file.  The veteran stated that he injured 
his back in service in 1961 in a swimming incident in 
service.  

He noted that he hurt his back diving.  He noted telling the 
examiners at service separation that he had no back problems.  
He noted having a back injury in 1986 in an automobile 
accident.  The diagnosis was acute lumbosacral strain.  


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R.  § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.



A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In February 2002 the veteran filed a claim of entitlement to 
service connection for a low back disability.  The Board 
notes that 38 C.F.R. § 3.156 was recently amended, and that 
the standard for finding new and material evidence has 
changed as result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  This change 
in the law is applicable in this case because the appellant's 
claim was filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).

It is noted that the prior regulation defines new and 
material evidence in a single sentence.  If the evidence is 
new and material, the question is whether the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The amended regulation separately defines "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 



Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

It was not until May 2003 when the RO formally notified the 
veteran of the VCAA of 2000 with respect to the issues on 
appeal.  He was advised of evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Although one year has not passed since the veteran was 
formally notified of the VCAA of 2000, at the video 
conference hearing conducted in June 2003 the service 
representative made it clear that he and veteran had nothing 
more to submit or state as to the issues on appeal, and that 
the Board could proceed to adjudicate the appeal.

The veteran has not identified any outstanding medical 
evidence of treatment for low back and sinus disabilities 
from separation from service in February 1963 to the present 
which the RO has not attempted to obtain.  As the CAVC has 
noted, the duty to assist in the development and adjudication 
of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480 (1992).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the April 2002 rating decision, February 2003 statement of 
the case, and May 2003 supplemental statement of the case, he 
has been given notice of the requirements for submission of 
new and material evidence and service connection.  

The RO has provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The appellant seeks to reopen his claim of entitlement to 
service connection for a low back disability denied by the RO 
in September 1986.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 
Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the September 1986 RO rating determination.  The 
evidence presented since the September 1986 rating decision 
consists of a private medical record dated in April 1986 
referring to a postservice intercurrent low back strain (the 
veteran was noted to have denied having any previous low back 
injury at that time) and VA medical records dating in 2002 
referring to a low back disability variously diagnosed as 
lumbosacral strain and DDD of the low back.  Also submitted 
was an April 2003 VA orthopedic examination report with 
opinion showing no causal or etiologic link between the 
veteran's current low back disabilities, however diagnosed 
and the remote low back injury in service.  

The Board has reviewed the veteran's testimony at the June 
2003 video conference hearing.  However, the Board may not 
overlook the fact that on a recent comprehensive VA 
orthopedic examination report the medical examiner noted 
reviewing the veteran's claims file and examination findings, 
and found no causal or etiologic link existed between the 
veteran's current back disability and the back injury in 
service.  The veteran's current low back disabilities were 
determined to be of postservice origin.  

While the veteran claims that the evidence presented supports 
a nexus between his current low back disability and the low 
back injury in service, the Board notes that generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In other words, the record lacks competent medical evidence 
showing nexus or etiologic link between his current low back 
disability, however diagnosed and active duty.  The record 
lacks any probative medical evidence contracting the VA 
medical opinion showing no causal connection between the 
veteran's current low back disability and active duty.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 CFR § 3.156(a).  

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen his claim of service connection for a low back 
disability including lumbosacral strain and DDD since the 
added evidence does not raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.


Service Connection for Sinusitis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

The veteran's service medical records are silent for a 
chronic sinusitis disability.  A clinical evaluation of the 
sinuses at separation physical examination was normal.  

Importantly, the Board notes that the veteran first filed a 
claim of service connection for sinusitis in 2002, more than 
30 years following separation from active duty.  He has not 
reported any outstanding records of pertinent medical 
treatment for sinusitis since separation.

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
be medical evidence of a current disability.  The veteran has 
not met this requirement.  The probative, competent medical 
evidence of record is negative for any finding of a sinus 
disability including sinusitis with nexus to active service.

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings against the claim.  

Also, the Board finds the VA examination findings weigh 
against any support for continuous symptomatology since 
service.  McManaway v. West, 13 Vet. App. 60 (1999).  

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have sinusitis 
which has been linked to service on any basis.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic sinus 
disability including chronic sinusitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
low back pain, the appeal is denied.

Entitlement to service connection for sinusitis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



